DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group I and II, as set forth in the Office action mailed on 04/02/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/02/2021 is withdrawn.  Claims 21-25, directed to a tool for additively manufacturing a material are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Claims 21-25 are rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-3, 5-25 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have an apparatus for additively manufacturing an article as instantly claimed is that while the prior arts Wolf (US 2016/0236408 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 1, alone or in combination fails to teach or suggest the radiator having inner surfaces defining an inner dimension of the radiator, the inner dimension of the radiator larger than a largest dimension of the heat block, the inner surfaces of the radiator and an outer diameter of the thermal spacer defining an open volume.
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 2-3,5-20 and 28-30 they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Independent Claim 21, the primary reason why it is deemed novel and non- obvious over the prior art of record to have an apparatus for additively manufacturing an article as instantly claimed is that while the prior arts Wolf (US 2016/0236408 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 21, alone or in combination fails to teach or suggest the radiator having inner surfaces defining an inner dimension of the radiator, the inner dimension of the radiator larger than a largest dimension of the heat block, the inner surfaces of the radiator and an outer diameter of the thermal spacer defining an open volume.
Therefore, claim 21 is deemed novel and non-obvious over the prior art of record.
Regarding claims 22-25 they depend from claim 21; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743